Citation Nr: 1453957	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When this case was previously before the Board in July 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The Board notes that the evidence of record is contained in a physical and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the development actions taken do not comply with the July 2012 remand order; therefore, additional remand is necessary.

The Veteran contends that his currently diagnosed Crohn's disease manifested one month after discharge.  Records associated with the Veteran's claims file show treatment of malaria in July 1968; in an August 2008 statement, the Veteran's private physician suggested that the Veteran's Crohn's disease may be due to malaria.  The record also suggests that the Veteran's Crohn's disease may be caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  To this point, in an August 2008 statement, the Veteran's private physician stated that the Veteran's PTSD symptoms may cause flare-ups of his Crohn's disease.

In July 2012, the Board remanded this case, in pertinent part, to afford the Veteran a VA examination to address the etiology of his Crohn's disease.  Specifically, the examiner was instructed to answer whether the Veteran had current Crohn's disease that (1) was caused OR AGGRAVATED (chronic worsening as opposed to temporary flare-up of symptoms) by service-connected PTSD, or (2) began during service or was due to malaria that may have been contracted during active service.  The examiner was also instructed review and address: (1) the July 1968 malaria treatment record, and (2) the August 2008 private doctor opinion that suggested a link between Crohn's disease and the Veteran's service-connected PTSD.

In response to the Board's remand, the Veteran was afforded a VA examination in November 2012 in which the examiner opined that the [Crohn's] disease was not likely related to his service-connected PTSD or malaria treated immediately after service.  The examiner stated that there were no documented treatments of Crohn's disease in the service medical records except for the Veteran's history of rectal abscess in the 1970's.  The examiner stated that the rationale for the opinion included review of the claims file, literature, and the examiner's expertise.

The Board finds that this opinion is inadequate for adjudication purposes.  To this point, the VA examiner did not address whether the Crohn's disease was aggravated by the service-connected PTSD.  The Board further finds that the rationale for the opinion is lacking; that is, by law an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion.  Moreover, as argued by the Veteran's representative in a November 2014 brief associated with Virtual VA, the VA examiner failed to adequately discuss the August 2008 private medical opinion as instructed by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the November 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render opinions as to the following: 

a.  whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's Crohn's disease is caused by his service-connected PTSD;

b.  whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's Crohn's disease is aggravated by his service-connected PTSD (where aggravation means that there is a permanent worsening of the disability beyond its natural progression);

c. whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's Crohn's disease began during service or is due to malaria that may have been contracted during active service.

The Veteran should be scheduled for further medical examination only if deemed necessary by the examiner.  

In rendering this opinion, the examiner must review and address: (1) the July 1968 malaria treatment record from the Saginaw VA Medical Center, and (2) the August 2008 private doctor opinion that suggests a link between Crohn's disease and the Veteran's service-connected PTSD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the request to the examiner.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

